Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  150789(77)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 150789
  v                                                                  COA: 315027
                                                                     Wayne CC: 2012-010051-FH
  CHARLES JEROME DOUGLAS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of amicus curiae Department of Attorney
  General to participate in oral argument by sharing five minutes of plaintiff-appellee’s
  allotted time for argument is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2016
                                                                                Clerk